UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-2238


In re:    GEORGE VAN WAGNER,

                Debtor,

--------------------------------

GEORGE VAN WAGNER,

                Plaintiff – Appellant,

           v.


BRANCH BANKING & TRUST COMPANY, et al; ATLAS TRI-STATE, SPE,
LLC; PILL & PILL LLC, a/k/a David P. Pill,

                Defendants – Appellees,

VANWOOD, LLC; HICKORY RIDGE, LIMITED         LIABILITY   COMPANY;
SECURITY TITLE INSURANCE COMPANY,

                Debtors – Appellees,

    and

CHAPTER 7 TRUSTEE, for George Van Wagner; UNITED STATES
TRUSTEE; CHAPTER 7 TRUSTEE, for Hickory Ridge and Vanwood,

                Trustees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.     (3:11-cv-00075-JPB-DJJ; 3:08-bk-00435;
3:07-bk-01671; 3:07-bk-01251; 3:10-ap-00021; 3:10-ap-00046)
Submitted:   April 19, 2012               Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Van Wagner, Appellant       Pro Se.     William L. Hallam,
ROSENBERG, MARTIN & GREENBERG,     LLP, Baltimore, Maryland; Kathy
Santa Barbara, SANTA BARBARA      LAW OFFICES, PLLC, Martinsburg,
West Virginia; Danielle M.        Waltz, FLAHERTY, SENSABAUGH &
BONASSO, PLLC, Charleston, West   Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            George Van Wagner appeals the district court’s order

denying his motion for a stay of proceedings in the bankruptcy

court pending appeal.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.        Van Wagner v. Branch Banking & Trust Co.

Nos. 3:11-cv-00075-JPB-DJJ; 3:08-bk-00435; 3:07-bk-01671; 3:07-

bk-01251;      3:10-ap-00021;    3:10-ap-00046     (N.D.W.     Va.     Nov. 1,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the     materials

before   the    court   and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     3